Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The amendment filed on 01/29/2021 is entered and acknowledged by the Examiner. Claims 1, 10, 17 and 19 have been amended.  Claims 1-21 are currently pending in the instant application. 


Response to Arguments


Applicant’s arguments with respect to claim 1, 10, 17 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blasiak et al Pat. No.: (US 6,785,734 B1) (hereinafter “Blasiak”) in view of Zhu et al Pat. No.: (US 8,725,919 B1) (hereinafter "Zhu”), further in view of Li et al Pub. No.: (US 2014/0032591 A1) (hereinafter "Li”).

With respect to claim 1: Blasiak discloses an integrated circuit comprising:
a chip processor (a general and network processors [abstract]);
a message forwarding engine configured to acquire a data packet, and to encapsulate the data packet with header information indicating that the acquired data packet is being communicated between the chip processor and the host processor (the FPU’s of the general/network processor includes logic to encapsulates and decapsulates the frames/packets received. Packets are received at the FPU and encapsulated into a packet including data-type information by the general/network processor and transmitted from the general/network processor to the general/network processor [Col 5 lines 1-28], [Col 8 lines 51-54], [Col 6 line 16 – Col 7 line 18].  Examiner interprets the FPU as having the same function as the messaging forwarding engine, therefore is equivalent to the messaging forwarding engine as claimed.  The frames/packets are acquired and encapsulated by the FPU of the general/network processor in which the FPU are located within and transmitted to the general/network processor from the general/network processor. Therefore, the packets are received at the FPU from the processor in 
However, Blasiak does not explicitly disclose a peripheral interface configured to communicate with a host system comprising a host processor;
a message forwarding engine communicatively coupled to the chip processor and the peripheral interface and configured to:
acquiring a data packet from the host processor via the peripheral interface or from the chip processor via a network on chip (NoC) of the integrated circuit,
Zhu discloses a peripheral interface configured to communicate with a host system comprising a host processor (a host system processor connecting with integrated peripherals [Col 3 lines 1-9]);
acquiring a data packet from the host processor via the peripheral interface or from the chip processor via a network on chip (NoC) of the integrated circuit (host system processors connecting with integrated peripherals, the devices are configured as PCIe on a given processor chip [Col 3 lines 1-24], [Col 3 lines 36-45], [Fig. 1].  Multiple chips/processors are connected via a interchip link (ICI) to send/receive packet transfer [Col 3 lines 37-59]);
In addition, Zhu also discloses data packet is being communicated between the chip processor and the host processor (host system processors connecting with integrated peripherals, the devices are configured as PCIe on a given processor chip [Col 3 lines 1-9], [Col 3 lines 36-45], [Fig. 1]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasiak in view of Zhu in order to have a peripheral interface configured to communicate with a host system comprising a host processor and acquire a data packet from the host processor via the peripheral interface;
One of ordinary skill in the art would have been motivated because it would provide communication from the PCIe to the host system [Zhu: line 1-9];
However, Blasiak-Zhu does not explicitly disclose a message forwarding engine communicatively coupled to the chip processor and the peripheral interface and configured to:
Li discloses a message forwarding engine communicatively coupled to the chip processor and the peripheral interface and configured to (a messaging forwarding engine coupled to a processor and peripherals [0010], [0030-0032], [Fig. 1]);

One of ordinary skill in the art would have been motivated because it would provide appropriate bridging or routing functions on incoming messages [Li: 0032].

With respect to claim 2: Blasiak-Zhu-Li discloses the integrated circuit of claim 1 as set forth above. 
Blasiak discloses a memory configured to store the encapsulated data packet (encapsulated packets stored in memory of processors [Col 6 lines 1-5]).

With respect to claim 3: Blasiak-Zhu-Li discloses the integrated circuit of claim 1 as set forth above. 
Blasiak discloses wherein the message forwarding engine further comprises a frame check processing engine configured to determine a frame check sequence of the acquired data packet, wherein the frame check sequence is attached to the encapsulated data packet (a frame check sequence of the encapsulated packet [Col 7 lines 9-12]).

With respect to claim 6: Blasiak-Zhu-Li discloses the integrated circuit of claim 1 as set forth above.
Blasiak discloses wherein the chip processor is configured to determine whether the encapsulated data packet includes header information indicating that the acquired data packet is being communicated between the chip processor and the host processor (the header information includes destination and source address of the general processor and network processor [Col 6 lines 1-15]).

With respect to claim 7: Blasiak-Zhu-Li discloses the integrated circuit of claim 6 as set forth above. 
Blasiak discloses wherein the chip processor is further configured to decapsulate the encapsulated data packet when the encapsulated data packet includes the header information (the 

With respect to claims 10-11 and 13-14, they do not teach or further define over the limitations in claims 1, 3 and 6-7, respectively. Therefore claims 10-11 and 13-14 are rejected for the same reasons as set forth in claims 1, 3 and 6-7.


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blasiak et al Pat. No.: (US 6,785,734 B1) (hereinafter “Blasiak”) in view of Zhu et al Pat. No.: (US 8,725,919 B1) (hereinafter "Zhu”) and Li et al Pub. No.: (US 2014/0032591 A1) (hereinafter "Li”) as applied to claims 1-3, 6-7, 10-11 and 13-14 above, further in view of Wakayama et al Pub. No.: (US 2003/0172143 A1) (hereinafter "Wakayama”).

With respect to claim 4: Blasiak-Zhu-Li discloses the integrated circuit of claim 3 as set forth above. 
Blasiak discloses wherein the encapsulated data packet includes: a field of the header information (the encapsulated packet includes a header information [Col 6 lines 15-29]), wherein the field indicates that the acquired data packet is being communicated between the chip processor and the host processor (the information includes source and destination of the general processor and network processor [Col 6 lines 15-29]), a payload having the acquired data packet (the payload having information containing end-to-end user data [Col 8 lines 20-43], the payload within the information frame [col 10 lines 12-15]);
However, Blasiak-Zhu-Li does not explicitly disclose the frame check sequence after the payload;
Wakayama discloses the frame check sequence after the payload (the frame check sequence set after the payload [0089]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasiak-Zhu-Li in view of Wakayama in order to have a frame check sequence after the payload;
.


Claim 5, 12 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Blasiak et al Pat. No.: (US 6,785,734 B1) (hereinafter “Blasiak”) in view of Zhu et al Pat. No.: (US 8,725,919 B1) (hereinafter "Zhu”) and Li et al Pub. No.: (US 2014/0032591 A1) (hereinafter "Li”) as applied to claims 1-3, 6-7, 10-11 and 13-14 above, further in view of Cho et al Pat. No.: (US 9,264,762 A1) (hereinafter "Cho”).

With respect to claim 5: Blasiak-Zhu-Li discloses the integrated circuit of claim 2 as set forth above. 
However, Blasiak-Zhu-Li does not explicitly disclose wherein the message forwarding engine is further configured to trigger an interrupt to the chip processor, wherein the interrupt is configured to cause a device driver of the chip processor to access the encapsulated data packet from the memory;
Cho discloses wherein the message forwarding engine is further configured to trigger an interrupt to the chip processor, wherein the interrupt is configured to cause a device driver of the chip processor to access the encapsulated data packet from the memory (transceiver assert an interrupt signal to the host processor to notify the host processor that the memory contains data for the host processor to access [Claim 11], [Col 13 lines 10-33], [Col 18 lines 10-27]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasiak-Zhu-Li in view of Cho in order to have a interrupt to notify the processor to access the data;
One of ordinary skill in the art would have been motivated to provide a notification to the processor when data is ready to be retrieved [Cho: Col 13 lines 25-32].

With respect to claim 12, they do not teach or further define over the limitations in claim 5, respectively. Therefore claim 12 is rejected for the same reasons as set forth in claim 5.


acquiring, by messaging forwarding engine of the integrated circuit from a sending processor, one or more data packets that are intended for a receiving processor, wherein the sending processor is one of the chip processor and the host processor and the receiving processor is the other of the chip processor and the host processor (the FPU’s of the general/network processor includes logic to encapsulates and decapsulates the frames/packets received. Packets are received at the FPU and encapsulated into a packet including data-type information by the general/network processor and transmitted from the general/network processor to the general/network processor [Col 5 lines 1-28], [Col 8 lines 51-54], [Col 6 line 16 – Col 7 line 18].  Examiner interprets the FPU as having the same function as the messaging forwarding engine, therefore is equivalent to the messaging forwarding engine as claimed.  The frames/packets are acquired and encapsulated by the FPU of the general/network processor in which the FPU are located within and transmitted to the general/network processor from the general/network processor. Therefore, the packets are received at the FPU from the processor in which the FPU belongs, and encapsulated by the FPU prior to being forwarded from the general/network processor to the general/network processor);
encapsulating, by the messaging forwarding engine the one or more acquired data packets with header information indicating that the acquired data packet is being communicated between the chip processor and the host processor (the FPU’s of the general and network processor includes logic to encapsulates and decapsulates the frames which includes a payload and header for transmission from general processor to a network processor. [Col 5 lines 1-8].  A message is encapsulated into a packet including information by the general processor/network processor and transmitted from the general processor/network processor to the general processor/network processor [Col 5 lines 9-28], [Col 8 lines 51-54], [Col 6 line 16 – Col 7 line 18]);
storing the one or more encapsulated data packets in the memory of the integrated circuit (encapsulated packets stored in memory of processors [Col 6 lines 1-5]);
However, Blasiak does not explicitly disclose acquiring, data packets via a peripheral interface configured to communicate with the host system or via a network on chip (NoC) configured to communicated with the chip processor;

delivering an interrupt to the receiving processor, wherein the interrupt provides information that causes the receiving processor to acquire the encapsulated one or more data packets from the memory;
Zhu discloses acquiring, data packets from a sending processor via a peripheral interface configured to communicate with the host system or via a network on chip (NoC) configured to communicated with the chip processor (host system processors connecting with integrated peripherals, the devices are configured as PCIe on a given processor chip [Col 3 lines 1-24], [Col 3 lines 36-45], [Fig. 1].  Multiple chips/processor are connected via a interchip link (ICI) to send/receive packet transfer [Col 3 lines 37-59]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasiak in view of Zhu in order to acquire a data packet from the host processor via the peripheral interface;
One of ordinary skill in the art would have been motivated because it would provide communication from the PCIe to the host system [Zhu: line 1-9];
However, Blasiak-Zhu does not explicitly disclose wherein the message forwarding engine communicatively coupled to the chip processor and the peripheral interface:
delivering an interrupt to the receiving processor, wherein the interrupt provides information that causes the receiving processor to acquire the encapsulated one or more data packets from the memory;
Li discloses wherein the message forwarding engine communicatively coupled to the chip processor and the peripheral interface (a messaging forwarding engine coupled to a processor and peripherals [0010], [0030-0032], [Fig. 1]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasiak-Zhu in view of Li in order to have a messaging forwarding engine coupled to a processor and a peripheral interface;
One of ordinary skill in the art would have been motivated because it would provide appropriate bridging or routing functions on incoming messages [Li: 0032].

Cho discloses delivering an interrupt to the receiving processor, wherein the interrupt provides information that causes the receiving processor to acquire the encapsulated one or more data packets from the memory (transceiver assert an interrupt signal to the host processor to notify the host processor that the memory contains data for the host processor to access [Claim 11], [Col 13 lines 10-33], [Col 18 lines 10-27]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasiak-Zhu-Li in view of Cho in order to have a interrupt to notify the processor to access the data;
One of ordinary skill in the art would have been motivated to provide a notification to the processor when data is ready to be retrieved [Cho: Col 13 lines 25-32].

With respect to claim 18: Blasiak-Zhu-Li-Cho discloses the method of claim 17 as set forth above.
Blasiak discloses wherein the one or more encapsulated data packets includes a frame check sequence for verifying the acquired data packet (a frame check sequence of the encapsulated packet to determine the type of data in the payload [Col 7 lines 9-12], [Col 10 lines 12-24]).

With respect to claim 19: Blasiak discloses method performed by a receiving processor that is one of host processor of a host system and a chip processor of an integrated circuit that is communicatively coupled to the host system, the method comprising:
determining whether the one or more acquired data packets are encapsulated with additional header information indicating that the acquired data packet is being communicated between the host processor and the chip processor, wherein the one or more acquired data packets encapsulated with additional header information were encapsulated by a messaging forwarding engine of the integrated circuit, the messaging forwarded engine configured to acquire a data packet and to encapsulate the data packet with the additional header information (the FPU’s of the general/network processor includes logic to encapsulates and decapsulates the 
decapsulating the header information of the one or more data packets in response to the one or more acquired data packets having the additional header information (the frame processing units includes program for encapsulating and decapsulating frames when an informational type field is set [Col 5 lines 1-8], [Col 11 lines 1-9]);
processing the payload of the one or more acquired data packets (the data processor decapsulates the encapsulated packet, parse the data packet and processes the payload [Col 11 lines 10-49]);
However, Blasiak does not explicitly disclose acquiring one or more data packets from a memory of the integrated circuit;
the message forwarding engine being communicatively coupled to the chip processor and the peripheral interface;
acquire a data packet from the host processor via a peripheral interface of the integrated circuit or from the chip processor via a network on chip (NoC) of the integrated circuit;
Zhu discloses acquire a data packet from the host processor via a peripheral interface of the integrated circuit or from the chip processor via a network on chip (NoC) of the integrated circuit (host system processors connecting with integrated peripherals, the devices are configured as PCIe on a given processor chip [Col 3 lines 1-24], [Col 3 lines 36-45], [Fig. 1].  Multiple chips/processor are connected via a interchip link (ICI) to send/receive packet transfer [Col 3 lines 37-59]);

One of ordinary skill in the art would have been motivated because it would provide communication from the PCIe to the host system [Zhu: line 1-9];
However, Blasiak-Zhu does not explicitly disclose acquiring one or more data packets from a memory of the integrated circuit;
the message forwarding engine being communicatively coupled to the chip processor and the peripheral interface;
Li discloses wherein the message forwarding engine being communicatively coupled to the chip processor and the peripheral interface (a messaging forwarding engine coupled to a processor and peripherals [0010], [0030-0032], [Fig. 1]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasiak-Zhu in view of Li in order to have a messaging forwarding engine coupled to a processor and a peripheral interface;
One of ordinary skill in the art would have been motivated because it would provide appropriate bridging or routing functions on incoming messages [Li: 0032].
However, Blasiak-Zhu-Li does not explicitly disclose acquiring one or more data packets from a memory of the integrated circuit;
Cho discloses acquiring one or more data packets from a memory of the integrated circuit (notifying the host processor that the memory contains data for the host processor to access [Claim 11], [Col 13 lines 10-33], [Col 18 lines 10-27]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasiak-Zhu-Li in view of Cho in order to access the data from memory;
One of ordinary skill in the art would have been motivated to process the retrieved data [Cho: Col 13 lines 25-32].

With respect to claim 20: Blasiak-Zhu-Li-Cho discloses the method of claim 19 as set forth above, further comprising:

Cho discloses prior to acquiring the one or more data packets, receiving an interrupt configured to cause the receiving processor to call for the one or more data packets from the memory (transceiver assert an interrupt signal to the host processor to notify the host processor that the memory contains data for the host processor to access [Claim 11], [Col 13 lines 10-33], [Col 18 lines 10-27]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasiak-Zhu in view of Cho in order to have a interrupt to notify the processor to access the data;
One of ordinary skill in the art would have been motivated to provide a notification to the processor when data is ready to be retrieved [Cho: Col 13 lines 25-32].

With respect to claim 21: Blasiak-Zhu-Li-Cho discloses the method of claim 19 as set forth above. 
Blasiak discloses wherein processing the payload of the one or more acquired data packets occurs when a frame check sequence corresponds to the payload of the one or more acquired data packets (a frame check sequence of the encapsulated packet to determine the type of data in the payload before processing [Col 7 lines 9-12], [Col 10 lines 12-55]).


Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blasiak et al Pat. No.: (US 6,785,734 B1) (hereinafter “Blasiak”) in view of Zhu et al Pat. No.: (US 8,725,919 B1) (hereinafter "Zhu”) and Li et al Pub. No.: (US 2014/0032591 A1) (hereinafter "Li”) as applied to claims 1-3, 6-7, 10-11 and 13-14 above, further in view of Tsirkin et al Pat. No.: (US 10,152,275 A1) (hereinafter "Tsirkin”).

With respect to claim 8: Blasiak-Zhu-Li discloses the e integrated circuit of claim 1 as set forth above. 

receive, via the peripheral interface, an address of the data packet from a host system, wherein the address is used by the message forwarding engine to acquire the data packet from the host system;
Tsirkin discloses wherein the message forwarding engine further comprises a ring buffer configured to (ring buffers [Col 5 lines 1-12], [Fig. 1, item 138]);
receive, via the peripheral interface, an address of the data packet from a host system, wherein the address is used by the message forwarding engine to acquire the data packet from the host system (packet address may be stored and retrieved from the ring buffer [Col 5 lines 1-12], [Col 14 lines 10-29]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasiak-Zhu-Li in view of Tsirkin in order to have a ring buffer and receive address of data packets;
One of ordinary skill in the art would have been motivated because it would provide storage location for the data packets as a first in first out data structure [Tsirkin: Col 5 lines 1-12].

With respect to claim 9: Blasiak-Zhu-Li discloses the integrated circuit of claim 8 as set forth above. 
However, Blasiak-Zhu-Li does not explicitly disclose wherein the ring buffer is further configured to store an address within a memory where the encapsulated data packet is stored;
Tsirkin discloses wherein the ring buffer is further configured to store an address within a memory where the encapsulated data packet is stored (packet addresses are stored into the ring buffer [Col 5 lines 1-12], [Col 8 lines 18-32]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasiak-Zhu-Li in view of Tsirkin in order to store an address within memory where the encapsulated data packet are stored;
One of ordinary skill in the art would have been motivated because it would provide the processor to retrieve memory entries from the ring buffer [Tsirkin: Col 8 lines 25-32].




Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.D.D/Examiner, Art Unit 2446            

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446